Case 4:20-cv-05640-YGR Document 403-14 Filed 04/07/21 Page 1 of 3




          EXHIBIT N
       Case 4:20-cv-05640-YGR Document 403-14 Filed 04/07/21 Page 2 of 3




                                           +1-212-474-1958

                                         yeven@cravath.com


                                                                                     April 4, 2021

            Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Jay:

                I write in response to your April 3, 2021 letter. Your letter mischaracterizes the
testimony of Drs. Cragg and Mathiowetz. As Epic already confirmed on the parties’ March 29,
2021 meet and confer, yet your letter ignores, Dr. Cragg did not run regressions with respect to
consumers’ expenditures. Dr. Cragg did not testify that he conducted any such regressions, let
alone that he relied on such analyses. Cragg Dep. Tr. 249:9-22 (March 29, 2021). The errata to
Dr. Cragg’s rebuttal report, signed by Dr. Cragg and served on March 30, 2021, corrects the
portion of his report suggesting in error that such regressions were run. There is therefore no
basis for Apple to reopen his deposition.

                Epic will respond with respect to Dr. Mathiowetz’s analyses under separate cover,
but notes that Dr. Mathiowetz testified that she did not rely on the analyses Apple seeks in
forming her opinions. Mathiowetz Dep. Tr. 313:25-314:2 (March 30, 2021) (“There’s certainly
nothing in that work that I’m relying on and offering an opinion on with respect to that work.”).
Epic is therefore under no obligation to produce these analyses pursuant to the governing expert
stipulation, Cameron v. Apple Inc., Case No. 4:19-cv-03074-YGR, ECF No. 87, or Apple’s
subpoena.

                With respect to Request No. 3 of Apple’s subpoenas, Epic, on behalf of the
experts, will endeavor to produce by April 9, 2021 responsive, non-privileged materials that the
experts have in their possession, custody or control that are not subject to confidentiality
obligations, subject to and without waiving Epic’s and the experts’ objections.
      Case 4:20-cv-05640-YGR Document 403-14 Filed 04/07/21 Page 3 of 3

                                                                          2


                                            Sincerely,

                                            /s/ Yonatan Even

                                            Yonatan Even


Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

Steve W. Berman
Robert F. Lopez
Ronnie Siedel Spiegel
Shana E. Scarlett
Ben Siegel
Ted Wojcik
Ben Harrington
HAGENS BERMAN SOBOL SHAPIRO LLP
   steve@hbsslaw.com
       robl@hbsslaw.com
           ronnie@hbsslaw.com
              shanas@hbsslaw.com
                  bens@hbsslaw.com
                      tedw@hbsslaw.com
                         benh@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
    rifkin@whafh.com
        byrd@whafh.com
           guiney@whafh.com
              dejong@whafh.com

BY EMAIL
